Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9, 15 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Choi (US 20170296088 A1).
Re claim 1: Choi discloses an electronic device (100 in fig 1A), comprising: 
a housing including a first surface (top surface) forming a front surface of the electronic device, a second surface (bottom surface) facing away from the first surface, and a side surface (side surface) surrounding an interior space defined between the first surface and the second surface; 
a key structure (140 in figs 1A-1B; see paragraph 47) forming part of the side surface and extending into the interior space (see fig 9), the key structure including an electrode member (first front electrode 141 and second front electrode 142 in fig 3A; see paragraph 48) partially exposed to an exterior environment, wherein the electrode member partially extends into the interior space; 
a display (110 in fig 1B) disposed in the housing so as to be visible through the first surface from the exterior environment; 
an internal structure (PCB 180 in fig 1B; see paragraph 42) disposed between the display and the second surface, wherein the internal structure includes a printed circuit board; and 
a conductive structure (first connecting elements 311 and 312 in fig 3A and paragraph 48; herein, the contact surfaces 141b and 142b can be connected electrically to the printed circuit board 180 through first connecting elements 311 and 312) protruding from the internal structure, wherein the conductive structure is electrically connected with the electrode member of the key structure.
Re claim 2: Choi discloses the electronic device, wherein the conductive structure includes a C-clip (see paragraph 48; herein, the first connecting elements 311 and 312 can be C-clips having an elastic property as shown in FIG. 3A).
Re claim 3: Choi discloses the electronic device, wherein the conductive structure includes a flexible printed circuit board (see paragraph 48; herein, the contact surfaces 141b and 142b can be connected to the printed circuit board 180 through FPCB or a cable).
Re claim 5: Choi discloses the electronic device, further comprising: 
a biosensor (temperature sensor 190 + second electrode 170a in figs 7, 9; see paragraph 58) including an electrode area (170a) disposed on at least part of a surface of the housing and exposed to the exterior environment; and 
biosignal detection circuitry (processor 1010 in fig 10) disposed on the printed circuit board and electrically connected with the biosensor, wherein the biosignal detection circuitry is configured to (i.e., functional language) obtain biometric information of a user, based on electrical signals received from the electrode member (140) and the electrode area (170), respectively (see paragraph 89).
Re claim 6: Choi discloses the electronic device, wherein the biometric information includes electrocardiogram information of the user (see paragraphs 64, 89).
Re claim 7: Choi discloses the electronic device, further comprising: a flexible printed circuit board extending from the conductive structure to the printed circuit board (see paragraph 48; herein, the contact surfaces 141b and 142b can be connected to the printed circuit board 180 through a Flexible Printed Circuit Board or a cable).
Re claim 9: Choi discloses the electronic device, wherein the electrode member (see 140 in fig 1A) protrudes from the side surface of the electronic device.
Re claim 15: Choi discloses the electronic device, wherein the display (110 in fig 1B) is disposed between the internal structure (PCB 180 in fig 1B) and the first surface (111 in fig 1B), and wherein the printed circuit board is disposed between the internal structure and the second surface (bottom surface of second housing 20 in fig 1B).
Re claim 18: Choi discloses the electronic device, further comprising: 
a first cover (window 111 in fig 1B) forming the first surface (i.e., top surface) of the housing; 
a second cover (second housing 20 in fig 1B) forming the second surface (i.e., bottom surface) of the housing; and 
a bracket (first housing 10 in fig 1B) forming the side surface of the housing, wherein the bracket includes a through-hole in which at least part of the key structure (140) is disposed (see fig 1B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170296088 A1) in view of Ichikawa et al. (US 7407386 B2).
Choi discloses the electronic device, wherein the conductive structure includes a flexible printed circuit board (see paragraph 48; herein, the contact surfaces 141b and 142b can be connected to the printed circuit board 180 through FPCB or a cable).
	Choi fails to explicitly disclose that the flexible printed circuit board includes an insulating layer, a conductive pattern at least partially surrounded by the insulating layer, and a conductive area contacting the electrode member, and wherein the conductive area is formed by exposing the conductive pattern via removal of part of the insulating layer.
	Ichikawa discloses a flexible printed circuit board (1 in figs 1a-1b; see abstract) including an insulating layer (insulating base layer 2 + insulating cover layer 4 in figs 1a-1b), a conductive pattern (conductive pattern 3 in figs 1a-1b) at least partially surrounded by the insulating layer (see column 5, lines 24-28), and a conductive area (terminal portions 6 in figs 1a-1b) contacting external terminal  (22 in fig 1b) of an electronic component (21 in fig 1b), and wherein the conductive area is formed by exposing the conductive pattern via removal of part of the insulating layer (see openings 8 formed in insulating cover layer 4 for respective terminal portions 6).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible printed circuit board with a conductive pattern at least partially surrounded by an insulating layer, and a conductive area contacting the electrode member, as shown in the device of Ichikawa, in order to aid in the signal as well as power integrity, and prevent overheating of the flexible printed circuit board by providing insulation.
Claims 1, 8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20160254587 A1) in view of Roach et al. (US 20200073339 A1).
Re claim 1: Jung discloses an electronic device (100 in fig 1A), comprising: 
a housing including a first surface (top surface) forming a front surface of the electronic device, a second surface (bottom surface) facing away from the first surface, and a side surface (side surface) surrounding an interior space defined between the first surface and the second surface; 
a key structure (150 in figs 1A-2; see paragraph 80) forming part of the side surface and extending into the interior space (i.e., via hole 121); 
a display (130 in fig 2) disposed in the housing so as to be visible through the first surface from the exterior environment; 
an internal structure (bracket 160 + main circuit board 157 in fig 2; see paragraphs 83-84) disposed between the display and the second surface, wherein the internal structure includes a printed circuit board; and 
a conductive structure protruding from the internal structure, wherein the conductive structure is electrically connected with the key structure (see paragraph 86; herein, the main circuit board 157 may include a processor for processing signals of the key assay 150. Accordingly, the main circuit board 157 may include contact terminals that are electrically connected with a connection circuit including a contact element).
Jung fails to disclose that the key structure including an electrode member partially exposed to an exterior environment, the electrode member partially extends into the interior space, wherein the conductive structure is electrically connected with the electrode member of the key structure.
Roach discloses an electronic device comprising a key structure (see fig 4) including an electrode member (406 in paragraph 73; herein, the axial end surface of the crown shaft 406 may define the input surface for the biometric sensor) partially exposed to an exterior environment, the electrode member partially extends into the interior space, wherein a conductive structure (contact portion 350 + exterior contact portion 353 in figs 3B-4 and paragraphs 69-70) is electrically connected with the electrode member of the key.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the key structure with an electrode member that facilitates input to biometric sensing circuitry within the electronic device, as shown in the device of Roach, in order to provide the user’s health state information by analyzing the input.
Re claim 8: Jung in view of Roach discloses the electronic device, further comprising: a wheel member (Jung: bezel wheel 140 in fig 2 and paragraph 74) disposed on the first surface and coupled with the housing so as to be rotatable.
Re claim 10: Jung in view of Roach discloses the electronic device, wherein the housing includes, in the side surface (Roach: side wall 402 in fig 4) thereof, a through-hole in which the electrode member (Roach: crown shaft 406 in fig 4) is disposed, and wherein the key structure further includes a support member (Roach: locking member 404 in fig 4) disposed in the through-hole and formed as to surround the electrode member.
Re claim 11: Jung in view of Roach discloses the electronic device, wherein the key structure further includes a waterproof member (Roach: seal 412 in fig 4 and paragraph 72) disposed between the through-hole and the support member.
Re claim 12: Jung in view of Roach discloses the electronic device, wherein the electrode member (Roach: 406) is configured to rotate relative to the support member, and wherein the key structure further includes a bearing (Roach: bushings 413 in fig 4 and paragraph 75) disposed between the support member and the electrode member.
Re claim 13: Jung in view of Roach discloses the electronic device, wherein the electrode member (Roach: 406) includes a fixing groove that is concave (Roach: i.e., concave grooves of threaded portion formed on shaft 406 that engages with threaded opening of optical encoder component 310; see fig 4 and paragraph 66) and formed on an outer surface of the electrode member, wherein the key structure further includes a fixing member (Roach: optical encoder component 310 in figs 3B, 4) configured to fix the electrode member, and wherein the fixing member includes a ring member that is inserted into the fixing groove.
Re claim 14: Jung in view of Roach discloses the electronic device, wherein the fixing member (Roach: 310) is to be conductive (Roach: see paragraph 67; herein, the optical encoder component 310 may define part of the conductive path between the actuation member 339 and biometric sensing circuitry), and wherein the conductive structure (Roach: contact portion 350 + exterior contact portion 353 in figs 3B-3C and paragraphs 69-70) contacts (i.e., indirectly via switch 348 and friction guard 322 in figs 3B, 4; see paragraphs 68-70) the fixing member so as to be electrically couple the conductive structure with the electrode member.
Re claim 16: Jung in view of Roach discloses the electronic device, wherein the electrode member (Roach: 406) includes a fixing groove that is concave (Roach: i.e., concave grooves of threaded portion formed on shaft 406 that engages with threaded opening of optical encoder component 310; see fig 4 and paragraph 66) and formed on an outer surface of the electrode member, wherein the conductive structure includes a flexible printed circuit board (Roach: see paragraph 56; herein, contact portion 230 may be conductively coupled to the sensing component 232 (e.g., by a conductive trace, wire, flexible circuit component, or the like), thus defining part of the conductive path 220 between the crown assembly 203 and the sensing component 232), and wherein the key structure further includes a fixing member (Roach: optical encoder component 310 in figs 3B, 4) inserted into the fixing groove (Roach: see fig 4; herein, threads formed in opening of 310 are received in grooves of threaded portion formed on 406) together with the flexible printed circuit board to fix the electrode member.
Re claim 17: Jung in view of Roach discloses the electronic device, wherein the flexible printed circuit board includes a conductive area contacting (i.e., indirectly contacting) with the fixing member (Roach: see paragraph 56; herein, contact portion 230 may be conductively coupled to the sensing component 232 (e.g., by a conductive trace, wire, flexible circuit component, or the like), thus defining part of the conductive path 220 between the crown assembly 203 and the sensing component 232).
Re claim 18: Jung in view of Roach discloses the electronic device, further comprising: 
a first cover (Jung: bezel 140 in fig 2) forming the first surface (i.e., top surface) of the housing; 
a second cover (Jung: 110 in fig 2) forming the second surface (i.e., bottom surface) of the housing; and 
a bracket (Jung: 120 in fig 2) forming the side surface of the housing, wherein the bracket includes a through-hole (Jung: 121 in fig 2) in which at least part of the key structure (Jung: 150) is disposed.
Re claim 19: Jung in view of Roach discloses the electronic device, wherein the key structure (Roach: see fig 4) further includes a support member (Roach: 404) disposed between the through-hole (i.e., through hole formed in sidewall 402) and the electrode member (Roach: see 406), 
wherein the support member includes a first portion (i.e., outer portion) including a first opening (see annotated fig 4 of Roach below) having a first diameter, and a second portion (i.e., inner portion) including a second opening (see annotated fig 4 of Roach below) having a second diameter smaller than the first diameter, 
wherein the electrode member includes a protruding portion (see annotated fig 4 of Roach below) disposed in the first opening and an extending portion (see annotated fig 4 of Roach below) extending from the protruding portion into the interior space of the housing through the inside of the second opening, and 
wherein the protruding portion protrudes from the side surface of the housing (Roach: 402) to allow contact of a user's body part with the protruding portion.

    PNG
    media_image1.png
    653
    961
    media_image1.png
    Greyscale

Re claim 20: Jung in view of Roach discloses the electronic device, wherein the extending portion (see annotated fig 4 of Roach below) includes 
a first end portion (i.e., outer end) connected with the protruding portion (see annotated fig 4 of Roach below), and 
a second end portion (i.e., inner end) located in the interior space of the housing, 
wherein the key structure further includes a fixing member (Roach: optical encoder component 310 in figs 3B, 4) coupled to the second end portion (i.e., inner end portion), the fixing member including a fixing ring (Roach: see fig 3B), and 
wherein the conductive structure (Roach: contact portion 350 + exterior contact portion 353 in figs 3B-3C and paragraphs 69-70) contacts (Roach: i.e., indirectly via switch 348 and friction guard 322 in figs 3B, 4; see paragraphs 68-70) the fixing member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/           Primary Examiner, Art Unit 2835